Case 8:18-cv-00620-JVS-JDE Document 63-3 Filed 11/19/18 Page 1 of 4 Page ID #:2354


     1    KEKER, VAN NEST & PETERS LLP               ARNOLD & PORTER KAYE
          ROBERT A. VAN NEST - # 84065               SCHOLER LLP
     2    rvannest@keker.com
          DAVID SILBERT - # 173128                   John Ulin - # 165524
     3    dsilbert@keker.com                         john.ulin@arnoldporter.com
          LEO L. LAM - # 181861                      777 South Figueroa St, 44th Floor
     4    llam@keker.com
          AJAY S. KRISHNAN - # 222476                Los Angeles, CA 90017-5844
     5    akrishnan@keker.com                        Telephone: 1.213.243.4228
          633 Battery Street                         Facsimile: 1.213.243.4199
     6    San Francisco, CA 94111-1809
          Telephone: 415 391 5400
     7    Facsimile: 415 397 7188                    ARNOLD & PORTER KAYE
     8    Attorneys for Defendant                    SCHOLER LLP
          IVANTIS, INC.                              John Nilsson (admitted pro hac vice)
     9                                               john.nilsson@arnoldporter.com
    10                                               601 Massachusetts Avenue, NW
                                                     Washington, DC 20001-3743
    11                                               Telephone: 1.202.942.5000
    12                                               Facsimile: 1.202.942.5999
    13                         UNITED STATES DISTRICT COURT
    14                        CENTRAL DISTRICT OF CALIFORNIA
    15                         SOUTHERN DIVISION-SANTA ANA
    16   GLAUKOS CORPORATION, a                      Case No. 8:18-cv-00620-JVS-JDE
         Delaware Corporation,
    17                                               DECLARATION OF DR. MICHAEL
                                        Plaintiff,   S. BERLIN IN SUPPORT OF
    18                                               IVANTIS, INC.’S OPPOSITION TO
                 v.                                  GLAUKOS CORPORATION’S
    19                                               MOTION FOR SUMMARY
         IVANTIS, INC., a Delaware                   JUDGMENT OF NON-
    20   Corporation,                                INFRINGEMENT (BERLIN
                                                     PATENTS)
    21                               Defendant.
                                                     Date: December 10, 2018
    22                                               Time: 1:30 p.m.
                                                     Courtroom: 10C
    23                                               Judge: Hon. James V. Selna
    24                                               Date Filed: April 14, 2018
                                                     Trial Date: February 4, 2020
    25

    26

    27

    28
             DECLARATION OF DR. MICHAEL S. BERLIN IN SUPPORT OF IVANTIS, INC.’S OPPOSITION TO
            GLAUKOS’S MOTION FOR SUMMARY JUDGMENT OF NON-INFRINGEMENT (BERLIN PATENTS)
                                     CASE NO. 8:18-CV-00620-JVS-JDE
         1310281.v1
Case 8:18-cv-00620-JVS-JDE Document 63-3 Filed 11/19/18 Page 2 of 4 Page ID #:2355
Case 8:18-cv-00620-JVS-JDE Document 63-3 Filed 11/19/18 Page 3 of 4 Page ID #:2356
Case 8:18-cv-00620-JVS-JDE Document 63-3 Filed 11/19/18 Page 4 of 4 Page ID #:2357
